           Case 2:20-cv-00195-JAD-BNW Document 436 Filed 04/27/21 Page 1 of 5




 1   PHOEBE V. REDMOND, ESQ.
     Nevada Bar No. 9657
 2   CLARK COUNTY SCHOOL DISTRICT
     OFFICE OF THE GENERAL COUNSEL
 3   5100 West Sahara Avenue
     Las Vegas, Nevada 89146
 4
     Tel: (702) 799-5373
 5   Fax: (702) 799-5505
     redmopv@nv.ccsd.net
 6   Attorney for Clark County School District, et al

 7
                                   UNITED STATES DISTRICT COURT
 8
                                        DISTRICT OF NEVADA
 9

10    AAA, A MINOR, BY HER NEXT FRIEND                  CASE NO.: 2:20-cv-00195-JAD-BNW
      AND PARENT, AMIR ABDUL-ALIM
11    AND HAFSA ELARFAOUI, and on their
      own behalf,                                       DEFENDANT CLARK COUNTY
12                                                      SCHOOL DISTRICT’S MOTION FOR
                     Plaintiffs,                        AN EXTENSION OF TIME TO FILE A
13                                                      RESPONSIVE PLEADING TO
      v.                                                PLAINTIFFS’ SECOND AMENDED
14
                                                        CIVIL RIGHTS COMPLAINT
15    CLARK COUNTY SCHOOL DISTRICT,                     [ECF NO. 420]
      ET AL.
16                                                               (FIRST REQUEST)
      AND,
17
      STATE OF NEVDA DEPARTMENT OF
18    EDUCATION, ET AL.,

19                   Defendants.
20
             COMES NOW, Defendant Clark County School District (hereinafter referred to as
21
     “Defendant CCSD”), by and through its legal counsel, Phoebe V. Redmond, Assistant General
22
     Counsel, hereby submits this DEFENDANT CLARK COUNTY SCHOOL DISTRICT’S
23
     MOTION FOR AN EXTENSION OF TIME TO FILE A RESPONSIVE PLEADING TO
24
     PLAINTIFFS’ SECOND AMENDED CIVIL RIGHTS COMPLAINT [ECF NO. 420]
25   /./
26

27
          Case 2:20-cv-00195-JAD-BNW Document 436 Filed 04/27/21 Page 2 of 5




 1
            This Motion is based upon the pleadings on file herein, the attached Memorandum of Points
 2
     and Authorities, and any oral argument the Court may permit at the hearing of this matter.
 3           DATED this 27th day of April, 2021.
 4
                                                    CLARK COUNTY SCHOOL DISTRICT
 5                                                  OFFICE OF THE GENERAL COUNSEL
 6

 7                                                  By: /s/ Phoebe V. Redmond
                                                       PHOEBE V. REDMOND, ESQ
 8                                                     Nevada Bar #9657
                                                       5100 West Sahara Avenue
 9                                                     Las Vegas, NV 89146
                                                         Attorney for Clark County School District, et al
10

11
                        MEMORANDUM OF POINTS AND AUTHORITIES
12
     I.     INTRODUCTION
13
            Plaintiffs initiated this action in the Eighth Judicial District Court of Nevada on
14

15
     December 27, 2019. (ECF No. 1). This action was removed to the United States District Court

16   for the District of Nevada on January 29, 2020. (ECF No. 4). On November 18, 2020, Plaintiffs

17   filed a First Amended Complaint (ECF No. 255). 1 Plaintiff’s Second Amended Complaint was

18   filed April 13, 2021. Accordingly, the deadline for Defendant CCSD to file a responsive

19   pleading to Plaintiffs' Complaint is April 27, 2021. For good cause, Defendant CCSD, through
20   its counsel now respectfully requests that the Court extend the Defendant CCSD’s deadline to
21
     respond to Plaintiffs' Second Amended Complaint up to and including Tuesday, May 11, 2021.
22
     This is due primarily to the number of issues and research required to be included in Defendant
23
     CCSD’s responsive pleading. Since Plaintiffs’ Second Amended Complaint was granted
24

25
     1
      Defendant CCSD filed its Answer to Plaintiffs’ First Amended Complaint on December 2,
26   2020. (ECF No. 274).

27                                               Page 2 of 5
           Case 2:20-cv-00195-JAD-BNW Document 436 Filed 04/27/21 Page 3 of 5




 1   Plaintiffs served each CCSD Defendant at their place of business, notwithstanding that as

 2   counsel of record I agreed to accept service for all CCSD Defendants. This manner of service
 3   greatly affected my clients which I was able to assuage on a one to one basis over the last week
 4
     or so. In addition, I was required to review, respond and advise clients related to approximately
 5
     nine filings with over 30 attendant exhibits submitted in this case since April 13, 2021. No
 6
     amount of preplanning could have allowed me to prepare a response for Defendant CCSD by
 7
     today’s deadline. It is physically impossible to provide a competent responsive pleading as of
 8
     today’s date.
 9
     II.     LEGAL ARGUMENT
10
             "When an act may or must be done within a specified time, the court may, for good cause,
11

12   extend the time on motion made after the time has expired if the party fails to act because of

13   excusable neglect." Fed. R. Civ. P. 6(b); see also LR IA 6-1. "The Court has inherent power and

14   discretion to control its docket, and the proceedings within the cases on its docket." Rule 6(b)(l)

15   allows for a party to move for an enlargement of time, the determination of which lies with the

16   presiding court. "The Court has inherent power and discretion to control its docket, and the

17   proceedings within the cases on its docket." Ford v. County of Missoula, Mont., 2010 U.S. Dist. 22

18   LEXIS 57511, 2010 WL 2674036, 1 (D. Mont., 2010) (citing Landis v. North American Co., 299
19   U.S. 248, 254, 57 S. Ct. 163, 81L.Ed.153 (1936); see also, Fed. R. Civ. P. 6(b) (advisory committee
20
     24 note, 1946) ("Rule 6(b) is a rule of general application giving wide discretion to the court to
21
     enlarge these limits or revive them after they have expired ... ").
22
     /./
23
     /./
24
     /./
25
     /./
26

27                                                  Page 3 of 5
            Case 2:20-cv-00195-JAD-BNW Document 436 Filed 04/27/21 Page 4 of 5




 1   III.    CONCLUSION

 2
             Based upon the forgoing, it is respectfully request that Defendant CCSD be grant an
 3
     extension of time up to and including Tuesday, May 11, 2021 to submit its responsive pleading to
 4
     the Second Amended Complaint.
 5
             DATED this 27th day of April, 2021.
 6
     For good cause shown, IT IS                   CLARK COUNTY SCHOOL DISTRICT
 7
     ORDERED that ECF No. 436 is                   OFFICE OF THE GENERAL COUNSEL
 8   GRANTED.

 9                                                 By: /s/ Phoebe V. Redmond
     IT IS SO ORDERED
                                                      PHOEBE V. REDMOND, ESQ
10   DATED: 1:56 pm, May 10, 2021                     Nevada Bar #9657
                                                      5100 West Sahara Avenue
11                                                    Las Vegas, NV 89146
                                                      Attorney for Clark County School District, et al
12
     BRENDA WEKSLER
13   UNITED STATES MAGISTRATE JUDGE
14

15

16

17

18

19

20

21

22

23

24

25

26

27                                             Page 4 of 5
          Case 2:20-cv-00195-JAD-BNW Document 436 Filed 04/27/21 Page 5 of 5




 1                                 CERTIFICATE OF SERVICE

 2          I HEREBY CERTIFY that on the 27th day of April, 2021, the foregoing DEFENDANT
 3   CLARK COUNTY SCHOOL DISTRICT’S MOTION FOR AN EXTENSION OF TIME
 4
     TO FILE A RESPONSIVE PLEADING TO PLAINTIFFS’ SECOND AMENDED CIVIL
 5
     RIGHTS COMPLAINT [ECF NO. 420] was filed through the Nevada United States District
 6
     Court CM/ECF System and served upon the following person(s) in the manner(s) listed below:
 7
     Via Electronic
 8   Amir Abdul-Alim and
     Hafsa Elarfaoui
 9   5412 Retablo Avenue, #3
     Las Vegas, NV 89103
10
     aabdulalim@aol.com
     Plaintiffs in Proper Person
11

12
                                                /s/ Eva Martinez
13                                             AN EMPLOYEE OF THE OFFICE OF THE
                                               GENERAL COUNSEL – CCSD
14

15

16

17

18

19

20

21

22

23

24

25

26

27                                            Page 5 of 5
